DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 11, 14, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 11 recite, “each snap collar covers in contact relationship more than 180 of exterior surface of the ends of both pipes”; however, the Examiner does not understand exactly what this means. The original disclosure does not define this relationship, so the Examiner is unable to determine the metes and bounds of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 11, 14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0130878, Kim et al.
	In regards to claim 1, as best understood, in Figures 1-5 and paragraphs detailing said figures, Kim et al disclose a method of joining pipes, comprising: positioning two pipes (P1, P2) adjacent to one another along the longitudinal axes of each pipe; snapping a respective snap collar (110) onto both of the pipes such that each snap collar covers in contact relationship more than 180˚ of exterior surface the ends of both pipes; and snapping a lock collar (120) onto the snap collar such that the pipes are joined, the lock collar having a sealing protrusion (112, 113, 122, 123) to seal the connection of the snap collar and lock collar on the pipe.
In regards to claim 3, as best understood, in Figures 1-5 and paragraphs detailing said figures, Kim et al disclose providing snap collars and/or lock collars that, by shape, dimensions, materials, and/or manufacturing tolerances of said snap collars and/or lock collars, create enough friction and inward pressure on the pipe or pipes to secure or seal the joint without the need for adhesives, solders, sealants, fillers, tapes or gaskets
In regards to claim 7, as best understood, in Figures 1-5 and paragraphs detailing said figures, Kim et al disclose a method of joining pipes, comprising: positioning one or more pipes into a geometry that is an extension of the connecting architecture subsystem, such that the connecting architecture fit on the ends of each pipe, forming a joint, bend, intersection, adapter or street fitting; snapping one snap collar subsystem over in contact relationship more than 180˚ of exterior surface each pipe end that is adjacent to the connecting architecture subsystem such that the pipes are securely held into the connecting architecture subsystem by the snap collar subsystem; and snapping one lock collar over each of the snap collar subsystems, such that the snap collar subsystems are held in place are covered and sealed by the lock collars, the lock collar having a sealing protrusion to seal the connection of the snap collar and lock collar on the pipe thus securing the joint.
In regards to claim 11, as best understood, in Figures 1-5 and paragraphs detailing said figures, Kim et al disclose a fitting device for joining pipes or rods, comprising: one or more snap collars; and one or more lock collars, the lock collar having a sealing protrusion to seal the connection of the snap collar and lock collar on a pipe; the one or more snap collars being configured to be snapped in place over in contact relationship more than 180˚ of exterior surface of the pipe, and the lock collars being configured to be snapped in place over the pipe and the snap fittings, the sealing protrusion engaging the pipe to seal the connection of the snap collar and lock collar on the pipe so that a sealed joint will be formed.
In regards to claim 14, as best understood, in Figures 1-5 and paragraphs detailing said figures, Kim et al disclose a connecting architecture, such that the ends of the two or more pipes are placed into the connecting architecture rather than end-to-end against one another, and the fitting device secures the pipes in the connecting architecture, forming a joint, bend, or intersection.
In regards to claim 16, as best understood, in Figures 1-5 and paragraphs detailing said figures, Kim et al disclose snap collars and/or lock collars that, by shape, dimensions, materials, and manufacturing tolerances of said snap collars and/or lock collars, create enough friction and inward pressure on the pipe or pipes to secure or seal the joint without the need for adhesives, solders, sealants, fillers, tapes or gaskets.
In regards to claim 19, as best understood, in Figures 1-5 and paragraphs detailing said figures, Kim et al disclose the fitting device being configured (not required) to be employed to repair a conduit containing one or more wires, cables, fibers or strands, without severing the wires, cables, fibers or strands.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose each snap collar covering in contact relationship more than 180 of exterior surface of the ends of both pipes. The Examiner disagrees. As best understood, the prior art clearly illustrates each snap collar covering in contact relationship more than 180 of exterior surface of the ends of both pipes. 
Applicant argues that Examiner has not considered the word “snap” in the claims. The Examiner disagrees. While anticipation requires the disclosure of each and every limitation of the claim at issue in a single prior art reference, it does not require such disclosure in haec verba.  In re Bode, 550 F.2d 656, 660, 193 USPQ 12, 16 (CCPA 1977).  In addition, it does not require that the prior art reference "teach" what the application at issue teaches.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983).  Finally, Applicant is reminded that during examination claim limitations are to be given their broadest reasonable reading.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
Further, limitations from the specification are not relied upon since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.  In re Lundberg, 113 USPQ 530 (CCPA 1957). The original specification recites:

[0021] In an example, the fitting device for joining rods and pipes includes a snap portion and lock portion. The example snap portion of the overall fitting device is an individual component that includes one or more snap collar subsystems and can include (e.g., FIG. 1, below) or be connectable (e.g., FIG. 6, below) to a connecting architecture subsystem. A pipe, rod, or conduit is fitted into each snap collar subsystem thus joining the pipes in the geometry of the connecting architecture. The snap collar subsystem is substantially shaped as a hollow cylindrical arc sweeping out more than 180 degrees (but less than 360 degrees) such that it will have an open area in which a pipe may be disposed and snap over the cylindrical shape of the pipe by a motion perpendicular to the longitudinal axis of the pipe. Once snapped into place, the snap collar holds the pipe. 

[0022] In an example, the lock collar is also substantially shaped as a hollow cylindrical arc sweeping out more than 180 degrees (but also less than 360 degrees), such that it will snap over the approximate cylindrical shape of the snap collar and pipe. As the lock collar snaps into place through a motion perpendicular to the longitudinal axis of the pipe, there are hooks (or nests, see FIG. 11, below) on the lock collar that fit into nests (or hooks, FIG. 11) on the snap collar, completing the fitting and mating of the overlapping and sealing surfaces.

The claims do not include language defining what and how “snap” or “snapping” occurs as in the original disclosure, so limitations in the specification not included in the claim(s) may not be relied upon to impart patentability to an otherwise unpatentable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679